IN THE COURT OF
COMMON PLEAS FOR THE STATE OF
DELAWARE IN AND FOR NEW CASTLE COUNTY

AUTO EQUITY LOANS
OF DELAWARE, LLC, and
DAVID LEVI,

Petitioners/COunter-Respondents,
& Resporldents-below,

v. C.A. No. CPU4-17-003398
JOSEPH BAIRD,

ALTON GRIFFIN, and
]EANNINE MEDORA,

Respondents/COunter-Petitioners,
& Claimants-below.

\_/\/\/\_/\_/\_/\_/\_/\_/\_/\/\_/\/\/\_/\_/

Submitted: March 15, 2018
Decided: May 2, 2018

 

MEMORANDUM OPINION

ON CROSS-MOTIONS FOR SUMMARY _IUDGMENT
Douglas D. Herrmann, Esq. Vivian A. Houghton, Esq.
Christopher B. Chuff, Esq. LaW Off`lce Of Vivian A.
Pepper Hamilton LLP Houghton, Inc.
Hetcules Plaza, Ste. 5100 800 N. West Street, 1St Fl.
1313 Market Street, PO BOX 1709 Wilmington, DE 19801
Wi]mington, DE 19899-1709 AZz‘0mej/sf0r Re§bondenf§
Al¢om@/J'for Petz`fz'oner§
OF COUNSEL OF COUNSEL
Alexander L. Harris, Esq. Robert F. Salvin, Esq.
Pepper Harnilton LLP TWO Bala Plaza, Ste. 300
3000 TWO Logan Square Bala Cynwyd, PA 19004
18th & Arch Streets

Philadelphia, PA 19103

SMALLS, C.J.

This case Was originally filed in the Delaware Court of Chancery and arises out of three
consumer credit contracts. On August 15, 2017, the Chancery Court transferred the case to
the Court of Common Pleas pursuant to 10 De/. C. § 5702.1 Presently before the Court are
Cross-Motions for Summary]udgment. On December 15, 2017, Petitioners filed their Openz`n2017 WL 2378020, at *6 (Del. Super. May 31, 2017) (“Only the Court of Chancery has jurisdiction to
vacate Or confirm an arbitrator's award.”); yee a/w 10 D€/. C. § 1902.

Consumer credit is defined as “[c]redit extended to an individual to facilitate the purchase of consumer
goods and services.” BLACK’s LAW DICTloNARY ar 396 (Sth ed. 2004).

2 Petitioners’ Opening Brief in Support of Vacating Arbitration AWards (hereinafter “Petitioners’
Opening Brief”). This Court granted a consolidation request on November 8, 2017.

3 Respondents’ Response in Opposition to Summary judgment and Cross Motion for Summary
Judgment (hereinafter “Respondents’ Response”).

4 Petitioners’ Reply Brief in Further Support of Vacating Arbitration Awards (hereinafter “Petitioners’

Reply”).

to Whether the Arbitration Awards should be confirmed or vacated.5 This is the Court’s
Memorandum Opinion after consideration of the pleadings and supplemental briefing.
I. FACTS & PROCEDURE

Petitioner Auto Equity Loans of DelaWare, LLC (“AEL”) and Petitioner David Levi
(“Levi”) (collectively “Petitioners”) entered into a “series” of nearly identical loan agreements
With Respondent ]oseph Baird (“Respondent Baird”)_the final being the Secondary Motor
Vehicle Finance Contract Loan and Security Agreement. Petitioners entered into a Secondary
l\/Iotor Vehicle Finance Contract Loan and Security Agreement With Respondent Alton Griffin
(“Respondent Griffin”). Petitioners also entered into a Secondary l\/lotor Vehicle Finance
Contract Loan and Security Agreement With Respondent Jeannine Medora (“Respondent
l\/Iedora”) (collectively “Respondents”). Both loan agreements Were signed at an AEL office
in DelaWare. The parties agreed that the loan agreements “shall be governed by the laws of
the State of Dela'\)vare.”6 The signatories also agreed to resolve certain disputes by arbitration
and that the “arbitration shall take place in the State of Delavvare.”7

After the loan agreements Were eXecuted, and prior to leaving AEL’s DelaWare office,
Respondents received their respective loan amounts under the agreements At some point

during the repayment period (Without any apparent triggering dispute), Respondents filed

 

5 See 10 D€/. C. § 5701 (“ln determining any matter arising under this chapter, the Court shall not
consider Whether the claim With respect to Which arbitration is sought is tenable, or otherwise pass
upon the merits of the dispute.”).

6 Petition to Vacate Arbitration AWard for Respondent Baird, Exhibit 1; Petition to Vacate Arbitration
AWard for Respondent Griffin, EXhibit 1; Petition to Vacate Arbitration Award for Respondent
Medora, Exhibit 1.

7 Petition to Vacate Arbitration AWard for Respondent Baird, EXhibit 1; Petition to Vacate Arbitration
Award for Respondent Griffin, Exhibit 1; Petition to Vacate Arbitration Award for Respondent
l\/[edora, EXhibit 1.

separate Demands for Arbitration with the American Arbitration Association (“AAA”),
requesting that Pennsylvania law apply to the loan agreements instead of the contractual
provisions applying Delaware law. On january 24, 2017, the AAA appointed arbitrator held
an evidentiary hearing for Respondent Medora. And on l\/larch 19, 2017, the arbitrator issued
an award in favor of Respondent Medora. On February 2, 2017, the AAA appointed arbitrator
held an evidentiary hearing for Respondent Griffin. And on l\/larch 23, 2017, the arbitrator
issued an award in favor of Respondent Griffin. On March 8, 2017, the same AAA appointed
arbitrator held an evidentiary hearing for Respondent Baird. And on l\/larch 21, 2017, the
arbitrator issued an award in favor of Respondent Baird.
A. RESPONDENTMEDORA

On l\/larch 19, 2017, the arbitrator made findings of fact and law in the arbitration
award for Respondent l\/[edora.8 The arbitrator found that Respondent l\/[edora, a
Pennsylvania resident, viewed an internet advertisement while in Pennsylvania for title loans
by AEL.9 AEL has offices in Delaware and is licensed and regulated by the Delaware State
Bank Commissioner.10 Respondent Medora traveled from Philadelphia, Pennsylvania to
AEL’s office in \X/ilmington, completed a loan application in which she pledged her
Pennsylvania titled vehicle as collateral and signed a loan agreement for 3390.00.“ She made

no payments on the loan.12 The arbitrator preliminarily noted that Respondent had withdrawn

 

8 Petition to Vacate Arbitration Award for Respondent Medora, Exhibit 3.

9 fee z`d., EXhibit 3, jj 7.

10 366 z'd., Exhibit 3, jjjj 8-9. AEL does not have offices in Pennsylvania and is not licensed by the
Pennsylvania Department of Banking. 563 z'd.

" 566 z'd., Exhibit 3, 1110

12 See z`d., Exhibit 3, 1]14.

Counts l (Unconscionability), IIl (Pennsylvania Unfair Trade Practices and Consumer
Protection Law), and V (Racketeer Influenced and Corrupt Organizations Act); thus, only
Count ll (Pennsylvania Loan lnterest and Protection Law) and Count lV (T ruth in Lending)
were at issue.13

Regarding Count ll, the arbitrator analyzed the cases “cited in the parties’ legal
memoranda and oral arguments.”14 The arbitrator focused particularly on Kanejj”a. 136/aware
Tz`f/e Loam, Im‘.,15 Geo¢;gz`a a To¢¢z/AJ‘MI R660a6@), Im‘.,jé faier a Az/z‘o Equz`g,j/ L0am tjD6/6zu/6zr6, LLC
Q’?‘ Daw'd Lew', and 561/06262`60 a Cm"bm‘/éi 0fD6/au)ar6, Im‘. Applying all four cases, the arbitrator
found that Pennsylvania substantive law applied to the parties’ loan transaction.17
Accordingly, the arbitrator stated:

Pursuant to the Federal Truth-in-Lending Act (“TILA”) said loan
agreement accurately disclosed a Finance Charge of $367.40 and an Annual
Percentage Rate (“APR”) of 243.35%, a finance charge and interest rate
permitted by Delaware law but prohibited by Pennsylvania law. . . . Such a high
interest rate loan is prohibited by Pennsylvania public policy and the
Pennsylvania Loan Interest and Protection Law (“Act 6”).18

ln applying Pennsylvania law, the arbitrator found that Petitioners were liable pursuant to the
Pennsylvania Loan Interest and Protection Law (“PLIPL”) as well as the Truth-in-Lending

Act (“TILA”).19 Respondent Medora was awarded TILA statutory damages of 3734.80, which

equaled twice the unlawful finance charge of $367.40.20 However, pursuant to PLIPL,

 

13 566 z`d., Exhibit 3, jj 1; Respondents’ Response, Exhibit L.

14 Petition to Vacate Arbitration Award for Respondent Medora, EXhibit 3, jj 16.
15 mejfa. D6/61u)6zr6 Tz`!/6 Laam, Im., 587 F.3d 616 (3d Cir. 2009).

16 Gr6goria a Tola/AJ.W R660060), Im., 2015 WL 115501 (E.D. Pa. jan. 8, 2015).

17 566 z'd., EXhibit 3, jjjj 16-18.

18 566 z'd., Exhibit 3, jjjj 12-13.

19 566 z`d., EXhibit 3, jjjj19, 21.

20 566 z'd., Exhibit 3, jj 23.

Respondent l\/[edora was required to pay Petitioners $407.87 in loan principal and lawful
interest21 The arbitrator also awarded $4,400.00 for Respondent Medora’s attorney fees
pursuant to TILA and PLIPL.22
B. RESPONDENTBAIRD

On March 21, 2017, the arbitrator made findings of fact and law in the arbitration
award for Respondent Baird.23 The arbitrator found that Respondent Baird, a Pennsylvania
resident, viewed an internet advertisement while in Pennsylvania for title loans by AEL.24 AEL
has offices in Delaware and is licensed and regulated by the Delaware State Bank
Comrnissioner.25 From l\/Iay 2014 through August 2016, Respondent Baird traveled from
Philadelphia, Pennsylvania to AEL’s office in Wilmington nine times, completing various loan
applications in which he pledged his Pennsylvania titled vehicle as collateral and signed nine
loan agreements totaling 1£2,025.00.26 “Each subsequent agreement incorporated the balance
due on the previous loan and in some instances extended new credit” to Respondent Baird.27
He made payments totaling $4,628.00 toward his balance.28 Respondent Baird did not default

on his loan.29

 

21 566 z`d. American Arbitration Association administrative fees were also part of the damage award.
22 566 z`d., Exhibit 3, jj 25.

23 Petition to Vacate Arbitration Award for Respondent Baird, Exhibit 3.

24 566 z'd., Exhibit 3, jj 8.

25 566 z`d., EXhibit 3, jjjj 10-11. AEL does not have offices in Pennsylvania and is not licensed by the
Pennsylvania Department of Banking. 566 z`d.

26 566 z'd., Exhibit 3, jj 12.

27 Id

28 5661'61’., Exhibit 3, jj 16.

29 566 z'd.

ln addressing Count l (Unconscionability), the arbitrator found in favor of Petitioners
and against Respondent Baird regarding his claim of unconscionability.30 And after addressing
Respondent Baird’s arguments against loan accounting procedure under the UCC,31 the
arbitrator addressed Count ll (applicability of Pennsylvania Loan lnterest and Protection
Law), Count lll (Pennsylvania Unfair Trade Practices and Consumer Protection Law), Count
lV (Truth-in-Lending Act), and Count Vl (Racketeer lnfluenced and Corrupt Organizations
Act).

Regarding Count ll, the arbitrator analyzed the cases “cited in the parties’ legal
memoranda and oral arguments.’732 The arbitrator focused particularly on Kamzjjf a 136/aware
Tz'I/e Loam, Im‘., Geo¢;gz`a a Toia/ Ai'set R66066@/, I 166., jaier a Az¢fo Eguz'g/ Loam 0f D6/61u/6W6, LLC
e’?’ D¢wz`d L6w`, and 5 61/6612‘2'60 a C¢zrbm‘/éi' 0fD6/au/ar6, Im‘. Applying all four cases, the arbitrator
found that Pennsylvania substantive law applied to the parties’ loan transaction33
Accordingly, the arbitrator stated:

Pursuant to the Federal Truth-in-Lending Act (“TlLA”) said loan
agreements accurately disclosed the various Finance Charges and an Annual
Percentage Rate|j (“APR”) of approximately 180.00%, finance charges and
interest rates permitted by Delaware law but prohibited by Pennsylvania law.

The Finance Charge on the final current loan is $794.00. jj Such a high interest

rate loan is prohibited by Pennsylvania public policy and the Pennsylvania Loan
lnterest and Protection Law (“Act 6”).34

 

30 566 z'd., EXhibit 3, jj 3 (“[wjith regard to the Count l Unconscionabi]ity Claim l find against Claimant
[Bairdj and for Respondents. . . .).”

33 The arbitrator found in favor of Respondent regarding his claim that Petitioners did not provide
him with a timely loan accounting under the Uniform Comrnercial Code (“UCC”). 566 z`d., EXhibit 3,
jjjj 19-20.

32 566 z`¢z’., Exhibit 3, jj 21.

33 566 z`d., Exhibit 3, jj 23.

34 566 z`d., Exhibit 3, jjjj 14-15.

ln applying Pennsylvania law, he found that Petitioners had violated the Unfair Trade Practices
and Consumer Protection Law (“UTPCPL”), which “prohibits making certain
misrepresentations that are fraudulent or deceptive.”Z’5 Because the arbitrator found that
Pennsylvania law applied, he also found Petitioners liable under the Truth-in-Lending Act
(“TILA”) for “misstating the correct rate chargeable,” and under the Racketeer lnfluenced
and Corrupt Organizations Act (“RlCO”) for the “collection of unlawful debt through an
enterprise.”36 The arbitrator awarded Respondent $7,269.00 for PLlPL statutory damages,
$500.00 for UCC statutory damages, $1,588.00 for TILA statutory damages, and $6,600.00 in
attorney fees.37 Respondent Baird was required to pay Petitioners $604.00 in loan principal
and lawful interest.38
C. RESPONDENT GRIFFIN

On March 23, 2017, the arbitrator made findings of fact and law in the arbitration
award for Respondent Griffin.Z'9 The arbitrator found that Respondent Griffin, a Pennsylvania
resident, viewed an internet advertisement while in Pennsylvania for title loans by AEL.4O AEL
has offices in Delaware and is licensed and regulated by the Delaware State Bank
Commissioner.41 Respondent Griffin traveled from Norristown, Pennsylvania to AEL’s

office in Wilmington, completed a loan application in which he pledged his Pennsylvania titled

 

33 566 z`d., EXhibit 3, jj 28.

33 566 z'd., EXhibit 3, jjjj 26, 32.

37 566 z'd., EXhibit 3, jjjj 36, 38. American Arbitration Association administrative fees were also part of
the damage award.

38 566 z`a'., Exhibit 3, jj 36.

39 Petition to Vacate Arbitration Award for Respondent Griffin, EXhibit 3.

43 566 z`d., EXhibit 3, jj 8.

41 566 z'd., Exhibit 3, jj 10. AEL does not have offices in Pennsylvania and is not licensed by the
Pennsylvania Department of Banking. 566 id., Exhibit 3, jjjj 10-11.

8

vehicle as collateral and signed a loan agreement for $3,590.00.42 He made only one payment
of $437.73 towards the loan.“3 Because of Respondent Griffin’s failure to pay, his vehicle was
lawfully repossessed at his place of employment in Pennsylvania.44

After addressing Respondent Griffin’s arguments against the vehicle sale procedure
under the UCC,45 the arbitrator addressed Count ll (applicability of Pennsylvania Loan
lnterest and Protection Law), Count lll (Pennsylvania Unfair Trade Practices and Consumer
Protection Law), and Count Vl (Racketeer lnfluenced and Corrupt Organizations Act).46

Regarding Count ll, the arbitrator analyzed the cases “cited in the parties’ legal
memoranda and oral arguments.”47 The arbitrator again focused on Kanef a D6/6zwar6 Tz'z‘/e
Loam, lnc., G601;gz`a a Tom/ Ay§et Rer‘ope@/, Im‘., ]az'bm" a Am‘o Equz`@/ Loam of De/cw/am, LLC Q’B°
Daaz`d Lew`, and 561/66162`60 a Cm"bzmér of De/¢m/¢W, Im‘. The arbitrator found that Pennsylvania
substantive law applied to the parties’ loan transaction.48 The arbitrator stated:

Pursuant to the Federal Truth-in-Lending Act (“TILA”) said loan agreement

accurately disclosed a Finance Charge of $4289.14 and an Annual Percentage
Rate (“APR”) of 121.67%, a finance charge and interest rate permitted by

 

42 566 z`d., Exhibit 3, jj 12.

43 566 z`d., Exhibit 3, jj16.

44 5661`61., Exhibit 3, jj17.

43 The arbitrator found in favor of Petitioners regarding Respondent Griffin’s claim of a breach of the
peace under the Uniform Commercial Code (“UCC”) and his claim that Petitioners did not provide
him with a timely loan accounting pursuant to the sale of the vehicle at the l\/lanheim Auto Auction.
566 z'd., EXhibit 3, jjjj 19, 31. The arbitrator also found in Respondent Griffin’s favor regarding his
claim that he did not receive timely notice and his vehicle was not sold in a commercially reasonable
manner under the UCC. 566 z'd., EXhibit 3, jj 25. Because Petitioners have postponed any arguments
against the arbitrator’s Uniform Cornrnercial Code (“UCC”) determination pending this Court’s ruling
on the current Petition to vacate, this Court will not address these potential contentions 566 2'62'.,
Exhibit 3, n.1.

43 The arbitrator notes in the beginning of the award that Respondent Griffin withdrew Counts l
(Unconscionability) and V (F air Debt Collection Practice Act). 566 z'd., EXhibit 3, jj 1; Respondents’
Response, Exhibit l, at 8, 15.

47 566 z`d., EXhibit 3, jj 32.

48 566 z`d., EXhibit 3, jj 34.

Delaware law but prohibited by Pennsylvania law. jj Such a high interest rate

loan is prohibited by Pennsylvania public policy and the Pennsylvania Loan

lnterest and Protection Law (“Act 6”).49
Accordingly, he found that Petitioners had violated the Unfair Trade Practices and Consumer
Protection Law (“UTPCPL”), which “prohibits making certain misrepresentations that are
fraudulent or deceptive.”50 The arbitrator also found Petitioners liable under the Racketeer
lnfluenced and Corrupt Organizations Act (“RlCO”) for the “collection of unlawful debt
through an enterprise.”51 The arbitrator awarded Respondent $1,221.00 for PLlPL statutory
damages, $4,648.00 for UCC statutory damages, $12,000.00 for UTPCPL statutory damages,
and $8,000.00 in attorney fees.52 Respondent Griffin was required to pay Petitioners $3,475.00
in loan principal and lawful interest53

II. STANDARD OF REVIEW

This Court recently outlined the standard applicable to cross-motions for summary
judgment

“When opposing parties make Cross l\/lotions for Summary judgment, neither

party will be granted summary judgment unless no genuine issue of material fact

exists and one of the parties is entitled to judgment as a matter of law.” Courf of

Common P/6ay Cz'vz`/ Rz¢/6 56(c) provides that “[tjhe judgment sought shall

be rendered forthwith if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Diverging from the Superior Court's Civil Rule

56(h), Court of Common Pleas' Civil Rule 56 adheres to the original approach
of addressing cross-motions for summary judgment The original approach to

 

49 566 z'd., EXhibit 3, jjjj 14-15.

30 566 z'd., EXhibit 3, jj 37.

34 566 z`d., EXhibit 3, jj 43.

32 566 z'd., EXhibit 3, jjjj 45-46. Arnerican Arbitration Association administrative fees were also part of

the damage award.
33 566 z'd., EXhibit 3, jj 36.

10

cross-motions for summary judgment, as previously articulated by the Superior
Court and currently followed by the Court of Common Pleas is as follows:

jTjhe Court notes that where the parties have filed cross-motions
for summary judgment, as here, “the standard for summary
judgment 'is not altered.” “l\/loreover, the existence of cross
motions for summary judgment does not act per 66 as a
concession that there is an absence of factual issues.” “Rather, a
party moving for summary judgment concedes the absence of a
factual issue and the truth of the nonmoving party's allegations
only for the purposes of its own motion, and does not waive its
right to assert that there are disputed facts that preclude summary
judgment in favor of the other party.” “Thus, the mere filing of
a cross motion for summary judgment does not serve as a waiver
of the movant's right to assert the existence of a factual dispute
as to the other party's motion.”€‘4

III. LA_W
Delaware’s Uniform Arbitration Act (“UAA”)55 sets forth five exclusive allowances for
the vacation of an arbitration award:
(1) The award was procured by corruption, fraud or other undue means;
(2) There was evident partiality by an arbitrator appointed as a neutral except
where the award was by confession, or Corruption in any of the arbitrators or

misconduct prejudicing the rights of any party;

(3) T/96 arb¢`)fral‘or§ 6>666662'66{ fh6z'rp0u/6r.r, or w z'mj)wfer‘f@/ 6X66afea’ them that a jz`aa/ aaa
a'6jz`az`l‘6 award alma 6/96 fab/666 waffw" J‘abmz'f%a' war 1106 mad6;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being
shown therefor, or refused to hear evidence material to the controversy, or

 

34 Loaé/aan‘ a P.’r{g:a.ryz`w Norf/Mm Im. Ca., 2018 WL 1399612, at *2 (Del. Com. Pl. l\/lar. 19, 2018)
(footnotes omitted) (quoting Ga//a/96r a U5/1A Ca.r. Im. Co., 2005 WL 3062014, at *1 (Del. Super.
Nov. 14, 2005); Caj)aao a Loc/éu/ood, 2013 WL 2724634, at *2 (Del. Super. l\/lay 31, 2013)).

33 Despite the arbitration provisions in the loan agreements applying the Federal Arbitration Act to
disputes_Respondent Griffin’s agreement applying Delaware’s Uniform Arbitration Act (“UAA”)
secondarily_the parties have “clearly evidencejdj their intent to be bound by jstatej rules.” P6r.f.
D662'Jz'0m, lac. a Bar. P/aaaz'ag 5})§., la€., 2008 WL 1932404, at *6 (Del. Ch. May 5, 2008) (quotjng 5 oaa/§
a. Cbagaz' P/aam Co., 280 F.3d 1266, 1269 (9th Cir. 2002)) (internal quotation marks omitted). The
parties have “cited and relied” on the UAA and, thus, this Court will apply the UAA. TD Amm`l:'ade,
Ia€. a. Mcl.aa953 A.2d 726, 731 n.6 (Del. Ch. 2008).

11

otherwise so conducted the hearing, contrary to the provisions of § 5706 of this
title, or failed to follow the procedures set forth in this chapter, so as to
prejudice substantially the rights of a party, unless the party applying to vacate
the award continued with the arbitration with notice of the defect and without
objection; or

(5) There was no valid arbitration agreement, or the agreement to arbitrate had

not been complied with, or the arbitrated claim was barred by limitation and the

party applying to vacate the award did not participate in the arbitration hearing

without raising the objection. . . .56
Petitioners have asserted that the arbitrator “exceeded [hisj powers” by applying Pennsylvania
law to the arbitration proceeding and finding them liable for violations of the UTPCPL, TILA,
and RlCO.57

The applicable standard for vacating an award under both the Federal Arbitration Act
and the UAA is “manifest disregard.”58 That is, “[ajrbitrators who act in ‘manifest disregard of

the law’ are deemed to have exceeded their authority under Section 5714(a)(3) . . . jandj the

Court may vacate the arbitration award.”59 The Delaware Supreme Court has defined this
standard as applied under § 5714(a) (3):

The manifest disregard standard requires a party seeking vacatur to prove that
the arbitrator was “fully aware of the existence of a clearly defined governing
legal principle but refused to apply it, in effect, ignoring it.” To meet this
standard, the evidence must establish “that the arbitrator (1) knew of the
relevant legal principle, (2) appreciated that this principle controlled the
outcome of the disputed issue, and (3) nonetheless willfully flouted the
governing law by refusing to apply it.”

 

33 10 D6/. C. § 5714(a) (emphasis added); 566 a/Jo FL/l Cara' 5 617/5., 2008 WL 4830717, at *1.

3310 D6/. C. § 5714(a).

33 Coazpam 5PX Co)]b. a. Gara'a U5A, Ia€., 94 A.3d 745, 750 (Del. 2014) (applying “manifest disregard”
standard under the F ederal Arbitration Act after a comparison to the UAA), 1066/9 B/aa/é Rome, LLP a.
Veadel, 2003 WL 21801179, at *7 (Del. Ch. Aug. 5, 2003) (applying “manifest disregard” standard
under the UAA).

33 B/aak R0m6, 2003 \X/L 21801179, at *7 (footnotes omitted).

12

An arbitrator's awareness of the contract language, however, does not prove
that the arbitrator “knew of the relevant legal principle” or “appreciated that
this principle controlled the outcome of the dispute.” Knowledge of the
operative legal principle and its proper application can be inferred only “if the
court finds ‘an error that is so obvious that it would be instantly perceived as
such by the average person qualified to serve as an arbitrator.’ ” “[Ajs long as
the arbitrator is even arguably construing or applying the contract and acting
within the scope of his authority, that a court is convinced that he committed
serious error does not suffice to overturn his decision.”60

With respect to errors of fact or law, Delaware courts have stated:

To successfully convince the Court to vacate the award of an arbitration panel,
the movant must show “something beyond and different from a mere error in
the law or failure on the part of the arbitrators to understand or apply the law.”
This Court has noted that an arbitration panel's decision may be vacated if the
panel, “in manifest disregard of the law, jwasj cognizant of the controlling law
but clearly chose to ignore it in reaching [itsj decision” This Court has also
noted, however, that “jmjere error of law or fact is not sufficient grounds to
vacate an|j award,” and that “[ijt is recognized that inaccuracies as to the law or
facts are possible and their existence is accepted implicitly jinj an agreement to
submit the dispute to arbitration.” ln sum, “the Court is not to pass an
independent judgment on the evidence or applicable law,” and “[ijf any grounds
for the award can be inferred from the facts on the record, the Court must
presume that the arbitrator did not exceed his authority and the award must be
upheld.”m

({C

Delaware courts have warned that review of an arbitration award is one of the narrowest
standards of judicial review in all of American jurisprudence.”’62 The Court is to presume that

the arbitrator acted “within the sco e of `s authori ,” and “resolve all doubts in favor of
P

the arbitrator.”63

 

30 5PX Corp., 94 A.3d at 750-51 (footnotes omitted).

34 TD Amen'z‘rad6, lac., 953 A.2d at 732-33 (footnotes omitted) (quoting Fa/60a 5!66/ Co. a HCB
Coalraclor§, 1166., 1991 Wl_. 50139, at *2 (Del. Ch. Apr. 4, 1991); Aadz'o ]aaz, 1166. a Fage//z', 1997 \WL
153814, at *1 (Del. Ch. l\/Iar. 20, 1997)).

32 566, 6.363 F.3d 590, 593 (6th Cir.
2004)).

33 566 z'd. (quoting Breaaaa a CIGN/l Colj)., 2008 \X/L 2441049, at *4 (3d Cir. June 18, 2008)) (internal
quotation marks omitted).

13

IV. PARTIES’ CONTENTIONS

A. Petitionets’Atguments

Petitioners assert that the arbitration award should be vacated because the arbitrator
manifestly disregarded the law when he: (1) ignored the plain terms of the loan agreements
and/ or failed to perform a choice of law analysis, (2) ignored controlling precedent that he
previously relied upon when ruling in prior arbitrations and based his decision on claims
withdrawn or abandoned by Respondents, (3) disregarded the commerce clause of the United
States Constitution, and (4) applied the UTPCPL, RlCO and TILA retroactively without
analysis.64 Petitioners’ arguments (1) and (2) are moored in the arbitrator’s choice-of-law
analysis. Hence, the Court will mainly focus on this facet of the arbitration awards.

7. 313/96 Arbf!mfor l593 F.3d 660, 668 (7th Cir. 2010). In fact, the
Third Circuit has noted that a party’s agreement to be bound by another state’s laws is distinct from
cases in which the State has violated the commerce clause. 566 Imz‘mcl‘z`oaa/ 5}/5. a Cowpalw“ Cam'ra/am
Co)]j., 35 F.3d 813, 825-26 (3d Cir. 1994). Since this issue was raised in arbitration and Petitioners
have failed to present the Court with evidence that the arbitrator consciously disregarded controlling
precedent, the Court finds in Respondents’ favor regarding this constitutional argument Respondents’
Response, EXhibit O. Likewise, as Petitioners fail to support how the application of relevant statutes
(UTPCPL, RlCO, and TlLA) by the arbitrator in this case is akin to applying laws “retroactively,” the
Court finds Petitioners’ retroactivity argument unpersuasive Petitioners’ Opening Brief at 31-32.
Petitioners have again failed to present evidence that the arbitrator manifestly disregarded the law.

33 566 id. at 12.

14

plain language to apply Delaware law and then, in the same award, apply Pennsylvania law to
the transaction.66 ln fact, Petitioners argue that Respondents carried the burden of raising the
issue of Pennsylvania law’s applicability, citing to Car@)/e lawn/mat Maaa2015 WL 778846, at *6 (Del. Ch. Feb.
24, 2015)). This case is not particularly helpful as its admonishment is based on general confiict of
law principles and the court ultimately found no true conflict because neither Guernsey nor Delaware
had addressed whether third-party funding agreements and related documents deserve work product
protection. 566 Car§//6 faa Mgw!. L.L.C. a Mooamoaz‘/a Co., 2015 WL 778846, at *6, 10 (`Del. Ch. Feb.
24, 2015).

33 566 z'a'. at 13-14.

39 566 z'd. at 14.

33 566 za. at 22.

33 566 ai. (quoring RESTATEMENT (SEcoND) oF CoNFLicT oF LAws § 188 (1971)

32 566 z`a'. at 15.

15

for the current circumstances73 Petitioners take issue with the arbitrator’s reliance on Kaaej’
because they argue Kamyjf did not address the substantive question at issue here, i.e. whether
Delaware law applies to a loan agreement with a strong connection to Delaware.74 Petitioners
read Kamyj3 as addressing only whether arbitration should be enforced or the case remain in
federal court75 Further, Petitioners read the case as only involving a plaintiffs claim of
unconscionability76

Petitioners distinguish Greid. at 16.
33 566 z'd.
33 566 z'a’.
33 566 z`a'. at 17.
30 566 z'a'.
33 566 z'd. at 18.

16

before the 5a/aaz‘z`60 court concerned one connection with Delaware, and the claims brought
focused on unconscionability.82
B. Respondents’Argumc-nts

Respondents focus on Pennsylvania’s fundamental policy against usury contracts, and
the narrow standard of review for arbitration awards. Specifically, Respondents assert that:
(1) the arbitrator properly determined that the Delaware choice-of-law clauses in the contracts
were not applicable, (2) the arbitrator did not exceed his authority, (3) whether the arbitrator
performed a reasonable choice-of-law analysis is beyond the standard of review, (4) applying
Pennsylvania law in this case does not violate the United States Constitution, and (5) the
arbitrator did not retroactively impose a new rules of law.83 Respondents also move for
summary judgment 84

7. T/ye Arbz'!mfor’r C/yoz`66-0f-/au/ Aaa§/.vz`§ War Pro])er

Respondents argue that the arbitrator was well within his rights to disregard the
contracts’ choice-of-law provisions and follow Kaagf Gr6710 F. Supp. 2d 458, 466 (D. Del. 2010);
566 a/.ra ]0/9115011 a WarnerBroJ. Eatm ’t, lae., 2017 \X/L 588714, at *3 (D. Del. Feb. 14, 2017).

303 Certaz'a Una’erwrz`terr at L/@/d§, Loaa'oa a. C/Jeratara Cotp., 160 A.3d 457, 464 (Del. 2017) (emphasis
added) (cir`ing REsTATEMENT (SECoND) oF CoNFLicT oF LAws § 186 (1971)), reh:g dental (Apr. 28,
2017). Phrased differently, Petitioners’ assertion that the choice-of-law provision in the contract
preempts a choice-of-law analysis is incorrect Delaware law engages in a choice-of-law analysis
regardless of whether Delaware is the chosen forum in the contract Ia'.

302 566 5IGA T66/9”0f667 A.3d 330, 341-42 (Del. 2013) (internal quotation
marks omitted).

433 REsTATEMENT (SEcoND) oF CoNFLlCT oF LA\)891 A.2d 1032, 1047 (Del. Ch. 2006) (interpreting § 187).
The Restatement distinguishes the issue in the present case from a “particular issue [thatj is one which
the parties could have resolved by an explicit provision in their agreement” based on the friction
between Pennsylvania and DelaWare law. 5 66 RESTATEMENT (SEcoND) oF CoNFLIcT oF LAws § 187
cmt. d (1971) (“The rule of this Subsection applies Only when two or more states have an interest in
the determination of the particular issue.”).

20

ln determining which state has a materially greater interest under § 187, the Court refers to
Rei‘tateweat (56601¢629 efcettj%`et 0fLau/5 § 188. Section 188 states in relevant part:

(2) ln the absence of an effective choice of law by the parties (see § 187), the
contacts to be taken into account in applying the principles of § 6 to determine
the law applicable to an issue include:

(a) the place of contracting,

(b) the place of negotiation of the contract,

(c) the place of performance,

(d) the location of the subject matter of the contract, and

(e) the domicil, residence, nationality, place of incorporation and place

of business of the parties
These contacts are to be evaluated according to their relative importance with
respect to the particular issue,
(3) lf the place of negotiating the contract and the place of performance are in
the same state, the local law of this state will usually be applied, except as
otherwise provided in §§ 189- 199 and 203 [Usuryj. '04

R65tateazeat (5660aa') of Coajlz`et 0fLau/5 §§ 187(2)(b) & 188 are applicable to the present case
because Respondents claim that Pennsylvania has a fundamental policy against predatory
interest rates and a materially greater interest than Delaware in the matter.105

Regarding the latter question of which state has the “materially greater interest” in this
action, the answer must be Delaware. The Respondents traveled to Delaware and visited
AEL’s office in Delaware, signed the contract and pledged their Pennsylvania titled vehicles

as collateral while at that Delaware location, and received the loan while at that Delaware

 

134 REsTATEMENT (SECoND) oF CoNFLICT oF LA\X/s § 188 (1971).

303 lmportantly, because the loan agreement at issue here does not involve $100,000 or more, this
Court cannot “assume a negative answer to both of these exceptions [§ 187(2)(a)-(b)].” FdG Logz`.r!:‘e.r
LLC a. AQ'?’R Loggz`.i'!z'w`Holtfffgg.r. lat., 131 A.3d 842, 854-55 (Del. Ch. 2016) (“Before Section 2708 was
enacted, a Delaware court ordinarily would have analyzed a parties’ contractual choice of law under
the Restatement (Second) of Conflict of Laws. . . .”); 566 a/50 6 De/. C. § 2708 (This section shall not
apply to any contract, agreement or other undertaking . . . jijnvolving less than $100,000.”). When the
contract concerns $100,000 or more, Delaware courts will apply the less stringent standard of “‘bears
some material relationship to the transaction.”’ Wez`/ a. Morgaa 5taa/6j/ DWlae., 877 A.Zd 1024, 1025,
1032 (Del. Ch. 2005) (quotingAaaaa a W.'¢`fr))!;{gtrm Tra5t Co., 559 A.2d 1289, 1293 (Del.1989) (involving
a $106 million deal); 566 a/50 Ab@/ Partaer5 l/, LP., 891 A.2d at 1046 (involving a 3500 million contract).

21

location.106 While Respondents focus on their Pennsylvania residency and that they contacted
AEL regarding an online advertisement the important contacts outlined in § 188-and
implicated here_balance in Petitioners’ favor.107

Turning to the “fundamental policy” prong of section 187, the Restatement states, “[tjo
be ‘fundamental,’ a policy must . . . be a substantial one.’7108 lmportantly, the Restatement
advises that a “fundamental policy may be embodied in a statute which makes one or more
kinds of contracts illegal or which is designed to protect a person against the oppressive use
of superior bargaining power.”109 Delaware courts have supported the Restatement’s
advisement finding a state’s policy against certain contractual agreements to be a
“fundamental policy.’7110 ln this vein, Pennsylvania law deems usury contracts illegal under
the Pennsylvania Loan lnterest and Protection Law, 41 P.S. § 101 et 5ea. Section 201 states:

(a) Except as provided in Article lll of this act, the maximum lawful rate of

interest for the loan or use of money in an amount of fifty thousand dollars

($50,000) or less in all cases where no express contract shall have been made for
a less rate shall be six per cent per annum.m

 

303 The Court agrees with Petitioners that the “subject matter” of the loan agreement is the proceeds
and not the vehicles used as collateral 566 Petition to Vacate Arbitration Award for Respondent Baird
at 7 n.1; Petition to Vacate Arbitration Award for Respondent Griffm at 6 n.2. Respondents did not
enter into the agreements to receive their own vehicles as collateral Likewise, Petitioners sought
repayment; the collateral was security.

333 Respondent Baird argues that he often made payments towards his loan over the telephone from
Pennsylvania Respondent Baird’s Answer at jj 31. Respondent Griffin argues that AEL repossessed
his vehicle in Pennsylvania and stored it in Pennsylvania. Respondent Griffin’s Answer at jj 31. The
Court finds the former contact too attenuated and the latter contacts concerning only the collateral of
the contract and not the subject matter.

338 REsTATEMENT (SEcoND) oF CoNFLicT oF LAws § 188 cmt g (1971).

109 lay

330 5 66, 6.2015 WL 356002, at *2-4 (Del. Ch. jan. 28, 2015)
(noting California’s codified public policy against agreements not to compete was a fundamental
policy).

333 41 Pa. Com". 5 tat. Aaa. § 201 (\X/est 2008); 566 a/50 C/erk e. Fz'r5t Baa/é 0fD6/awar6, 735 F. Supp.

2d 170, 173 (E.D. Pa. 2010).

22

Conversely, as Delaware does not have a law against usury contracts, Delaware’s competing
public policy is its reverence for “freedom of contract.’3112

Thus, the question remains whether Delaware’s connection to the contract and its
history as “strongly contractarian in its law” necessitates the application of Delaware law.113
ln A56ea56`0a lmaraaee Hofa'z`.rz2015 WL 4503210, at *18 (Del. Ch. July 22, 2015) (finding California’s public
policy did not supersede Delaware’s freedom of contract principles because the non-compete
agreement was connected with an asset sale).

320 A566n5z`011 Ia5. He/dz`;{gi‘, LLC, 2015 WL 356002, at *2, 4.

323 566 z'd. at *4.

322 566 ta’.

323 566 ta'. at *5.

24

Restatement analysis The entire purpose of the Restatement analysis is to

prevent parties from contracting around the law of the default state by

importing the law of a more contractarian state, unless that second state also

has a compelling interest in enforcement124
The court astutely noted that allowing “freedom of contract” principles to eclipse a
“default”_-satisfying the “materially greater interest” standard_state and its statute, which
voided the contractual provision on public policy grounds, would result in a court’s analysis
defaulting to the parties’ contractual choice.125 ln other words, the nefarious nature of the
contract would become irrelevant to the Restatement analysis126

The Chancery Court’s holding in A56‘6a5toa is prudent, however, if the arbitrator had
relied on its analysis, A56ea5z'0a is still based on clear factual differences that prevent such
reliance. First, AEL is incorporated in Delaware, which creates a “substantial relationship”
between one contracting party and the State of Delaware, and AEL does not have a principal
place of business in Pennsylvania127 Second, the negotiation, performance, and execution of
the loan agreement occurred in Delaware. These factual circumstances alter the balancing:
Delaware’s “materially greater interest” and public policy of a contracting haven versus
Pennsylvania’s “fundamental policy” against usury contracts The balancing shifts because the
fulcrum of the Chancery Court’s balancing analysis in A.s'e‘emt'oa depended on the “default”

state also harboring a fundamental policy of voiding the contract_a situation that is not

present here.

 

324 566 z'a'.
323 566 z'a'. (“ln other words, in 666@) z`a5taa66 where the parties seek to circumvent application of the law
of the default state, the state whose law wa5 chosen and is asked to enforce the contract will have the

interest of protecting freedom to contract lt would be a tautology. . . .”).
323 566 ta'.
323 56a5a5 U5A, lae. a. Fraa/é:/z'n, 2016 WL 1466488, at *3 (D Del. Apr. 14, 2016).

25

Sirnilarly, in 5 6125665 U5A, Im‘. a Fraa/é/z`a jhereinafter 56115665], the United States District
Court for the District of Delaware found that the balancing equation implicated here would
shift in Delaware’s favor.128 The Court held that because Georgia’s only connection to the
dispute was that the defendant lived there; worked from his home in Georgia; and signed the
contract in Georgia, Georgia did not have a “materially greater interest” than Delaware under
R65tateaz6at (5660166{) efCeajlz`tt 0fl.aw5 § 187(2) (b).129 Therefore, the Court found that Georgia’s
public policy against “restraints on employment” was not sufficient to satisfy the exception
under section 187(2)(b) and override the contract’s Delaware choice of law provision.130 The
same could be said of Pennsylvania’s connections in the present case; in fact, Pennsylvania has
less connections than Georgia had in 56165665.

ln the case majadz`re, l find that the arbitration awards as to Respondents Medora and
Griffin are in “direct contradiction to the express terms of the agreement[sj of the parties.”131
First, the arbitrator’s choice-of-law analysis_to the extent he performed one_is clearly
erroneous132 Granted, grave legal error is insufficient to vacate an arbitration award.

However, the reviewing court is not expected to “rubber stamp” the arbitrator’s decision.133

 

323 566 z'a'. at *4.

323 566 z`a'.

333 566 z'a'. at *2, 4.

333 Ma/e,éqaa'e/a a le/5/606/é, 611 A.Zd 18, 22 (Del. Ch. 1992) (“lf the Arbitrator decides an issue outside
of those contained in the submission, or if his actions are in direct contradiction to the express terms
of the agreement of the parties, he has exceeded his authority.”)

332 Because the arbitrator is not required to express his reasoning on a particular matter, the Court
cannot presume that he performed such an analysis when he does not expressly outline his reasoning
in the awards 566 z'a’. at 22 (“An Arbitrator need not state the grounds for a grant of relief, and it is
normally inappropriate for a court to direct an Arbitrator to disclose the reasoning of his decision.”).
333 566 Metromea'z'a Eaergy, lat. r. Emereh Eaerg)/ 5 677)5., lm., 409 F.3d 574, 579 (3d Cir. 2005) (“However,
we cautioned that ‘jejffusively deferential language notwithstanding, the courts are neither entitled nor
encouraged simply to ‘rubber stamp’ the interpretations and decisions of arbitrators.’ ”) (internal
quotation marks omitted) (quoting Mattema a Ryder 5}5. Iae., 99 F.3d 108, 113 (3d Cir.1996)).

26

And, while errors of fact or law are insufficient to overturn an arbitration award, this case
involves something “more.”134 Namely, the arbitrator’s reliance on inapplicable case law
despite the extensive briefing by the parties regarding the appropriate analysis for a choice-of-
law question, and the arbitrator’s statements in his current and prior arbitration awards
regarding Delaware versus Pennsylvania choice-of-law issues. These contextual parameters
evidence that the arbitrator was “cognizant” of controlling law and willfully disregard the
law.135

ln this regard, l find Kaaejf Gregona, 5 a/aatz`to and ]az'bar inapplicable to Respondents
l\/ledora and Griffin’s arbitration awards Kaaejj” engaged in a procedural choice-of-law analysis
for an unconscionability claim and Gre1998 WL 842289, at *5 (Del. Ch. Nov. 24, 1998)
(internal quotation marks omitted) (quoting Wez`r a. Manert/yz'a, Del. Ch., C.A. No. 14836, Allen, C.,
mem. op. at 9 (jan. 28, 1997)). The Court disagrees with Respondents’ belief that 10 De/. C. § 5701
prevents the present inquiry. Respondents’ Response at 14-15. Section 5701 prevents a reviewing
Court from addressing the “merits” of the dispute, which, in this case, concern the claims asserted
against Petitioners 566 10 De/. C. § 5701 (“ln determining any matter arising under this chapter, the
Court shall not consider whether the claim with respect to which arbitration is sought is tenable, or
otherwise pass upon the merits of the dispute.”). Addressing Petitioners’ challenge to the arbitration
award regarding whether the arbitrator exceeded his authority in his choice-of-law analysis does not
concern the substance of the case, 566 Metromedz`a Eaergy, lne., 409 F.3d at 578 (“Here, MME's challenge
to the arbitration award focuses not upon the underlying merits of the panel's analysis, but rather upon
whether the panel exceeded its authority. . . .”).

333 566 Kaae:j[ a De/au)are Tz`t/6 Loam, lae., 587 F.3d 616, 624 (3d Cir. 2009) (“Under all of the
circumstances set forth above, Pennsylvania has a materially greater interest than Delaware in the
determination of whether the arbitration clause is unconscionable.”); GreId., Exhibits G & H.

342 Petitioners’ Opening Brief, Exhibit 12, at 2.

28

his “thinking and reasoning ha[dj evolved.”143 Thus, the arbitrator’s deviation from these
sentiments evidence more than simply an “erroneous interpretation of the law,” which is
beyond this Court’s review, but a conscious decision to disregard the law.144 Such
circumstances appear to be the exact reason a reviewing court should vacate an arbitration

award. That is, arbitrators’ decisions are not “untouchable.’3145

 

343 ld. The arbitrator’s statement in the arbitration awards that his thinking has flip-flopped because
Gre321 F.3d 365, 370 (3d Cir. 2003) (internal quotation marks omitted) (quoting
Loea/ 863 Int'/ Brot/aerhood of Tearn5ter5, C/yanjfenrt War6h0n56rnen and H6tt)er5 ofArnerz`ea a. ]6r56j/ C0a5t Egg
Prodneer5, lne., 773 F.2d 530, 533 (3d Cir.1985)). lt strikes the Court as problematic not to consider a
prior arbitration decision since failing to do so would allow an arbitrator to oscillate back and forth ad
z`njz`nz`tarn, never providing any solid guidance to future parties

343 Car/ Z66`55 l/z'.tz`on, lnt. n. Rzg[at He/dé).;g.f_. lnt., 2017 WL 3635568, at *4 (Del. Ch. Aug. 24, 2017).

29

VI. CONCLUSION
For the foregoing reasons, Petitioners’ l\/lotion for Summary judgment is GRANTED
IN PART AND DENIED lN PART and Respondents’ Cross-l\/lotion for Summary
judgment is GRANTED lN PART AND DENIED lN PART. Accordingly, the arbitration
awards of Respondent l\/ledora and Respondent Griffin are vacated.
Regarding Respondent Baird’s arbitration award, the Arbitration Award is
AFFIRMED.146 judgment is entered according to the arbitration award:
a) $7,269.00 to Respondent Baird for PLlPL statutory damages;
b) $500.00 to Respondent Baird for UCC statutory damages;
c) 151,588.00 to Respondent Baird for TlLA statutory damages;
d) $6,600.00 to Respondent Baird for attorney fees; and
e) $200.00 to Respondent Baird for reimbursement of arbitration administration fees
Additionally, 8604.00 will be deducted from Respondent’s judgment as the arbitration award
found that he owed Petitioners for loan principal and lawful interest Therefore, judgment is
entered in Respondent Baird’s favor in the amount of $15,553.00.
Further, Respondent Baird’s counsel has requested a revised award for attorney’s fees

based on counsel’s defense of their position in this Court147 Accordingly, l\/ls. Houghton shall

 

343 566 10 De/. C. § 5714(d) (“If the application to vacate is denied and no inotion to inodzj/ or correct t/ye
award i5p6nding, the Court shall conhrm the award.” (emphasis added)); 566 ai5o 10 Dei. C. § 5713 (“The
Court shall conHrm an award upon complaint or application of a party in an existing case made within
1 year after its delivery to the party, tin/655 wit/ain the time /i)nit5 /ye)'e:`):a}?¢’r impo5edgroand5 are argedfor oaea!.z';;g
or rnod{j‘jtz').jg or torretting the award, in which case the Court shall proceed as provided in §§
5714 and 5715 of this title.” (emphasis added)).

343 Respondents’ Response at 30.

30

file her petition within fifteen (15) days and Petitioners shall have fifteen (15) days to respond.

The Court shall consider that issue in a separate opinion.

IT ls so oRDERED. U/
in

linalls
cf judge

cc: Ms. Tamu White, Chief Civil Clerk

31